Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tongue scraper and cover must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3-6, 9-14 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barkhordar (US 8,668,397). Barkhordar discloses an electric toothbrush 100 for use by an operator comprising a head 102 including a plurality of bristles 106 and a suction port 110, a handle 104 coupled to the head 102, a user interface 111 configured to receive feedback from the operator, a controller 208 configured to actuate at least one of rotation, oscillation and vibration of the bristles in response to the feedback from the operator through the user interface 111, a connector 206 in fluid communication with the at least one suction port and configure to evacuate oral waste suctioned by the at least one suction port (note Fig. 1-2, col. 3, lines 20-39).
	With regards to claim 3, wherein the head 102 is removably coupled to the handle (note Fig. 1, col. 3, lines 40-42).
With regards to claim 4, the user interface 112 including a button connected to the controller 208 (note Fig. 2, col. 4, lines 1-4).
	With regards to claim 5, the button is an on/off switch 111 (note Fig. 2, col. 4, lines 1-4).
	With regards to claim 9, internal tubing routed from the connector 206 through the handle 104 (note Fig. 2).

	With regards to claim 11, the at least one suction port 110 includes three suction ports 300 a-c located around the side surface of the head 102 (note Fig. 3B, col. 5, lines 6-9).
	With regards to claim 12, a post that couples the head 102 to the handle 104 (note Fig. 1).
	With regards to claim 13, wherein the post is integral with the head 102 and includes a tapered portion adjacent to the handle 104 (note Fig. 1).
	With regards to claim 14, wherein the post includes an internal hollow channel (note Fig. 2).
	With regards to claim 16, wherein the controller 208 is configured to actuate at least one of rotation, oscillation, and vibration of the head in response to the feedback from the operator through the user interface 112 (note Fig. 1-2, col. 4, lines 1-4).
	With regards to claim 17, wherein the head 102 comprise at least one port 108 configured to instill a fluid from the head 102 (note Fig. 2, col. 4, lines 5-9).
	With regards to claim 18, wherein the handle 104 includes a power source configured to power the controller 208 (note col. 2, lines14-15).
	With regards to claim 19, wherein the power source includes a rechargeable battery (note col. 2, lines 5-8).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkhordar (US 8,668,397) in view of McEwen et al (US Pub 2009/0226241). Barkhordar discloses all the essential elements of the claimed invention however fails to teach a connector configured to be coupled to external tubing that receives the oral waste evacuated from the connector. McEwen et al discloses a toothbrush 12 configured to be coupled to external tubing to receive waste evacuated from the toothbrush 12. It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify Barkhordar so that the oral waste can be removed from the oral cavity for disposal.
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkhordar (US 8,668,397) in view of Jimenez (USP 8,032,967). Barkhordar discloses all the essential elements of the claimed invention however fails to teach a tongue scraper located along a rear surface of the head. Jimenez teaches a tooth brush 10 with a tongue scraper 38 along a rear side 40 of the head 14 (note Fig. 2, col. 4, lines 5-58). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify Barkhordar so that to improve hygiene of the user.
Claim(s) 15 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkhordar (US 8,668,397) in view of Pfenniger et al (USP 7,049,790) . Barkhordar discloses all the essential elements of the claimed invention however fails to teach a removable cover and a charging dock. Pfenniger et al teaches a toothbrush 10 with a removable cover 40 and a charging dock 80 (note Fig. 1 and 11, col. 9, lines 46-54 and col. 15, lines 24-35). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify Barkhordar so that the battery can be replaced or recharged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 10,149,747. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 1. The difference between application claim 1 and patent claim 1 is that patent claim 1 recites an additional limitation “injection port and ventilation port“. Thus the invention of patent claim1 is in effect a “species” of the generic invention recited in application claim1. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723